Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is an Office Action for application 17/153,712 in response to arguments and amendments filed on 10/27/2022. Claims 1-20 are currently amended Claims 1-20 are pending and will be examined below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 	
Applicant argues that Hodges does not teach newly added claim 1 language “a data source step specifying a database query” and “the sequence of action and trigger steps include a data source step specifying a database query”. Examiner agrees that Hodges doesn’t teach all of these limitations, but these limitations are taught by the combination of Asonye and Hodges as shown below. Therefore arguments are unpersuasive.
Applicant further argues that the combination of Hodges and Asonye don’t teach claim language “the stream version received by the customized workflow includes the streamed items that have been generated based on a transformation by the intermediary server from a database format of the query result data to a converted object format determined to be compatible with the created customized workflow.” Applicant admits that Asonye teaches an intermediary server, but argues that because Asonye doesn’t teach the data transformation and Hodges doesn’t teach that the rules are transformed at the intermediate database, that the combination of Asonye and Hodges don’t teach this limitation. However, Asonye, teaches that its streaming server actually converts a non-streaming database format into a streaming format as shown below. Therefore, argument is unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 11, 12 and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Asonye et al. (US Pub. 2020/0382600) in view of Hodges et al. (US Pub. 2007/0032989).
Regarding claim 1, Asonye teaches 
	A method comprising: receiving via a user interface of a process automation environment, a specification of data to be obtained from an external database during execution of an automated process configured using the process automation environment, and the sequence of action and trigger steps includes a data source step specifying a database query. (Fig. 1; Par. [0021, 46] client device (#102) issues a request (i.e. query containing specification of data) to streaming server (#104), including poll interval time predetermined by a user (i.e. specifying a database query))
	indicating to an intermediary server the data to be obtained from the external database;  (Fig. 1; Par. [0021] streaming server (#104) converts the client request to forward a request to a sever (#106) that requests data from database server (i.e. external database #108) which is returned to streaming server (#104) and converted to streaming format for the client device)
	receiving a stream version generated by the intermediary server based on query result data of the external database obtained by the intermediary server in response to the database query;  (Fig. 1; Par. [0021] streaming server (#104) converts the client request to forward a request to a sever (#106) that requests data from database server (i.e. external database #108) which is returned to streaming server (i.e. intermediary server #104) and converted (i.e. generated) to streaming format for the client device (#102))
	and the using received stream version in the automated process of the process automation environment, including by performing at least a portion of the sequence of action and trigger steps of the created customized workflow on streamed items included in the stream version, wherein the stream version received by the customized workflow includes the streamed items that have been generated based on a transformation by the intermediary server from a database format of the query result data to a converted object format determined to be compatible with the created customized workflow. (Fig. 1; Abs. Par. [0021] client device (#102) accesses (i.e. uses) environmental data from wellbore environment, which itself has been converted (i.e. transformed) into streaming format by streaming server (#104) with data from server (#106))
	Asonye does not explicitly teach
	wherein the user interface is associated with an interactive visual design tool used to specify a sequence of action and trigger steps to create a desired customized workflow of the automated process; 
	including by performing at least a portion of the sequence of action and trigger steps of the created customized workflow on streamed items of the obtained data of the external database.
	However, from the same field, Hodges teaches
wherein the user interface is associated with an interactive visual design tool used to specify a sequence of action and trigger steps to create a desired customized workflow of the automated process; (Fig. 1 #108; Fig. 4A; Par. [0036] a rules module interface is displayed (i.e. visual design tool) to user to receive rule definitions (i.e. specify a sequence of action and trigger steps) from the user)
	including by performing at least a portion of the sequence of action and trigger steps of the created customized workflow on streamed items of the obtained data of the external database. (Fig. 1 #108; Fig. 4B; Par. [0023] the facility uses the user-specified rules to perform the specified actions (e.g. storing analysis data and generating alerts))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the incoming data processing of Hodges into the automated processing of Asonye. The motivation for this combination would have been to allow real-time or near real-time data received from multiple data sources as explained in Hodges (Par. [0015]).
	Regarding claim 2, Asonye and Hodges teach claim 1 as show above, and Asonye further teaches
	The method of claim 1, wherein the database query references variables of the created customized workflow. (Fig. 1; Par. [0021] client device (#102) issues a request (i.e. query containing references) to streaming server (#104))
Regarding claim 5, Asonye and Hodges teach claim 1 as show above, and Hodges further teaches
The method of claim 1, wherein using the stream version in the automated process of the process automation environment includes iterating over the streamed items encoded in the converted object format. (Fig. 2; Par. [0025] data agents (#202) take (i.e. iterates over) incoming data and emits it as a stream of human-readable data)
Regarding claim 6, Asonye and Hodges teach claim 5 as shown above, and Hodges further teaches 
	The method of claim 1, wherein the converted object format is associated with a human-readable text format. (Fig. 2; Par. [0025, 31] data agents (#202) take incoming data (i.e. converted objects) and emits it as a stream of human-readable data)
	Regarding claim 7, Asonye and Hodges teach claim 5 as shown above, and Hodges further teaches 
	The method of claim 1, further comprising storing the received stream version in a cloud data storage. (Fig. 2#204, #206, #210; Par. [0019, 26-7] information server (#204) is directed by users using the gateway process (#206) as to which telemetry data to store in the local or remote database (#210))
	Regarding claim 8, Asonye and Hodges teach claim 1 as show above, and Asonye further teaches
	The method of claim 1, wherein the stream version is received as one or more paginated attachments. (Par. [0015] data communication between streaming server (#104) to existing server (#106) uses XML Information Set message format (i.e. paginated attachments))
Regarding claim 11, see at least the rejection for claim 1. Asonye further teaches 
A system, comprising: one or more processors, (Fig. 2 #202; Par. [0022])
A memory coupled to the one or more processors, wherein the memory is configured to provide the one or more processors with instructions which when executed cause the one or more processors to: ((Fig. 2 #208; Par. [0022]))
Regarding claim 12, see the rejection for claim 2.
Regarding claim 15, see the rejection for claim 5.
Regarding claim 16, see the rejection for claim 6.
Regarding claim 17, see the rejection for claim 7.
Regarding claim 18, see the rejection for claim 8.
Regarding claim 20, see the rejection for claim 11.


Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asonye et al. (US Pub. 2020/0382600) in view of Hodges et al. (US Pub. 2007/0032989), and further in view of Yazicioglu et al. (US Pat. 9,514,205).
Regarding claim 3, Asonye and Hodges teach claim 1 as shown above, but do not explicitly teach 
The method of claim 1, wherein the specification of the data to be obtained from the external database includes a transformation specification. 
	However, from the same field Yazicioglu teaches
	The method of claim 1, wherein the specification of the data to be obtained from the external database includes a transformation specification. (Col. 19 [Lines 29-59] file type mapper (#304) transforms incoming field data based on user input (i.e. transformation specification))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the transformation of Yazicioglu into the automated processing of Asonye. The motivation for this combination would have been to assist in importing data from electronic files as explained in Yazicioglu (Abs.). 
	Regarding claim 4, Asonye, Hodges and Yazicioglu teach claim 3 as shown above, and Yazicioglu further teaches 
	The method of claim 3, wherein the transformation specification is associated with merging two fields of the query result data into a single field of the converted object format. (Col. 19 [Lines 29-59] file type mapper (#304) transforms incoming field data based on user input, which in this example is to combine (i.e. merge) a date and time field into a single field)
	Regarding claim 13, see the rejection for claim 3.
Regarding claim 14, see the rejection for claim 4.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asonye et al. (US Pub. 2020/0382600) in view of Hodges et al. (US Pub. 2007/0032989), and further in view of Song et al. (US Pub. 2007/0288649).
Regarding claim 9, Asonye and Hodges teach claim 1 as shown above, but do not explicitly teach 
The method of claim 1, further comprising: executing a database query;
receiving a database query result of the executed database query;
and automatically determining a converted object format from one or more fields of the database query result.
However, from the same field Song teaches
	The method of claim 1, wherein the converted object format is automatically determined based on one or more fields of the query result data. (Par. [0018, 28] service developer (SD) module (i.e. automatically) generates a query, a query result schema, and a Service Unit Activation Language (SUAL) file containing schema information (i.e. based on query result data fields))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the service developer module of Song into the automated processing of Asonye. The motivation for this combination would have been to process data streams that are large in quantity and continuously updated as explained in Song (Par. [0003]). 
	Regarding claim 10, Asonye, Hodges and Song teach claim 9 as shown above, and Song further teaches 
	The method of claim 9, further comprising generating a converted object schema for the stream version. (Par. [0018, 28] service developer (SD) module generates a query, a query result schema, and a Service Unit Activation Language (SUAL) file containing schema information)
	Regarding claim 19, see the rejection for claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157